               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

KORTAVIUS LE’UNDRE GILCHRIST,    )
                                 )
     Plaintiff,                  )
                                 )
v.                               )      No. 2:17-CV-02027-TMP
                                 )
CAROLYN W. COLVIN,               )
Acting Commissioner of Social    )
Security,                        )
                                 )
     Defendant.                  )
                                 )
_________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

       Before the court is plaintiff Kortavius Gilchrist’s appeal

from a final decision of the Commissioner 1 of Social Security

(“Commissioner”) denying his application for supplemental security

income (“SSI”) under Title XVI of the Social Security Act (“Act”),

42 U.S.C. §§ 401 et seq.       (ECF No. 1.)   After the parties consented

to the jurisdiction of the United States magistrate judge, pursuant

to 28 U.S.C. § 636(c), this case was referred to the undersigned.

(ECF   No.   16.)   For   the    reasons   below,   the   decision   of   the

Commissioner is affirmed.

                          I.    FINDINGS OF FACT



1Carolyn W. Colvin was the Acting Commissioner of Social Security
at the time this action was filed. Therefore, she is named in the
in the caption to this case. As of the date of this order, the
Acting Commissioner of Social Security is Nancy A. Berryhill.
        On May 31, 2012, Lisa Gilchrist applied for SSI on Kortavius

Gilchrist’s behalf under Title XVI of the Act, with an alleged

onset    date    of    November   19,    2007. 2      (R.   54.)     The     claimant

(“Gilchrist”), who was born on September 1, 1998, was thirteen

years old when his initial application for benefits was filed.

(Id.)       The       Social   Security     Administration         (“SSA”)    denied

Gilchrist's application initially and upon reconsideration.                      (R.

83, 90.)        At Gilchrist’s request, a hearing was held before an

Administrative Law Judge (“ALJ”) on October 22, 2013.                   (R. at 95,

106.)     On December 2, 2013, the ALJ issued a decision denying

Gilchrist's request for SSI.            (R. 21-33.)    On January 27, 2015, the

Appeals Council denied Gilchrist’s request for review, making the

ALJ’s decision the final decision of the Commissioner.                       (R. 1.)

Gilchrist then appealed the ALJ’s December 2 decision to this

court.     Subsequently, the Commissioner moved to remand the case to

the ALJ for further consideration and the court granted the motion.

(R. 407-410.)

        Following remand, the ALJ issued a final decision on November

9, 2016, and again found that Gilchrist is not entitled to any

benefits.        (R. 368-382.)      Gilchrist turned eighteen years old

before the ALJ issued this decision.               As a result, the ALJ analyzed


2When the initial application was filed, Gilchrist was under
eighteen years old; however, he turned eighteen before the ALJ
rendered a final decision. Therefore, Gilchrist himself (not his


                                         -2-
whether Gilchrist was disabled under Section 1614(a)(3)(C) of the

Act from Gilchrist’s alleged onset date until August 31, 2016,

which was the day before his eighteenth birthday.                     The ALJ then

analyzed whether Gilchrist was disabled under Section 1614(a)(3)(A)

of   the    Act    for   the   period      following   Gilchrist’s      eighteenth

birthday.

      Under the Section 1614(a)(3)(C) analysis, the ALJ initially

found   that      Gilchrist    has   not    engaged    in   substantial    gainful

activity since he filed his application for SSI.                     (R. 373.)   At

step two, the ALJ found that, prior to Gilchrist’s eighteenth

birthday,      Gilchrist       had   the     following      severe    impairments:

“attention deficit hyperactivity disorder, oppositional defiant

disorder,      and   borderline      intellectual        functioning.”       (Id.)

Accordingly, the ALJ’s analysis proceeded to step three where he

concluded that:

      Before attaining age 18, the claimant did not have an
      impairment or combination of impairments that met or
      medically equaled one of the listed impairments in 20
      C.F.R. 404, Subpart P, Appendix 1, Part A or B [(the
      “listings”)].

       . . . [And] [b]efore attaining age 18 the claimant did
      not have an impairment or combination of impairments that
      functionally equaled the listings.

(Id.)      In making this determination, the ALJ made the following

findings as it relates to the six domains of function: before


mother) brings the instant action.


                                           -3-
attaining age eighteen the claimant had 1) less than a marked

limitation in acquiring and using information (R. 376); 2) less

than a marked limitation in attending and completing tasks (R.

377); 3) a marked limitation in interacting and relating with

others (R. 378); 4) no limitation in moving about and manipulating

objects (R. 379); 5) less than a marked limitation in the ability

to care for himself (Id.); and 6) no limitation in health and

physical well-being (R. 380).       The ALJ therefore concluded that

“[b]ecause the claimant did not have an impairment or combination

of   impairments   that   met,   medically       equaled   any    listing   or

functionally equaled the listing, the claimant was not disabled

prior to attaining age eighteen.”        (Id.)

     As for Gilchrist’s Section 1614(a)(3)(A) claim, the ALJ found

that Gilchrist continued to have the same severe impairments that

he had prior to turning eighteen years old.           (Id.)      However, the

ALJ found that Gilchrist did not have an impairment or combination

of impairments listed in or medically equal to one of the listed

impairments contained within the listings.            (Id.)      The ALJ then

concluded the Gilchrist maintains the residual functional capacity

(“RFC”) to:

     perform a full range of work at all exertional level but
     with the following nonexertional limitations: limited to
     simple, routine, and repetitive tasks and occasional
     contact with coworkers, supervisors, and the general
     public.



                                   -4-
(R. 381.)    After discussing the basis for this RFC, the ALJ

proceeded to step four and concluded that Gilchrist had no past

relevant work.   (Id.)   As a result, the ALJ’s analysis advanced to

step five where he stated that:

     considering   the  claimant’s   age,   education,  work
     experience, and residual functional capacity, there are
     jobs that exist in significant numbers in the national
     economy that the claimant can perform.

(Id.)    Accordingly, the ALJ concluded that Gilchrist was not

disabled and was therefore not entitled to benefits.     Gilchrist did

not file exceptions to the ALJ’s decision with the Appeals Council;

and, as a result, the ALJ’s decision became the final decision of

the Commissioner on the sixty-first day following the day that the

ALJ rendered his decision.    See 20 C.F.R. § 416.1484.

     Gilchrist filed the instant action on January 13, 2017,

seeking review of the ALJ’s decision.     (ECF No. 1.)   In his appeal,

Gilchrist raises two arguments.     Gilchrist initially argues that

the “ALJ erred by failing to find Plaintiff had marked limitations

in the domains of acquiring and using information and attending and

completing tasks.”   (ECF No. 20 at 8.)   This first argument applies

to Gilchrist’s claim under Section 1614(a)(3)(C) of the Act.

Gilchrist’s next argument relates to his Section 1614(a)(3)(A)

claim.   In this regard, Gilchrist argues that the ALJ’s RFC

determination is unsupported by substantial evidence “because there




                                  -5-
is no evidence in the record assessing Plaintiff’s ability to

work.”   (Id. at 16.)

                             II. CONCLUSIONS OF LAW

A.    Standard of Review

      Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.              “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”       42 U.S.C. § 405(g).         Judicial review of

the   Commissioner’s    decision   is     limited    to   whether   there   is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r   of   Soc.   Sec.,   486   F.3d    234,     241   (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than preponderance, and is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Kirk v.

Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir. 1981)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).




                                    -6-
     In   determining    whether    substantial     evidence      exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”    Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).      If   substantial    evidence    is    found    to    support   the

Commissioner’s    decision,     however,    the   court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”         Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).         Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.       Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).       Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Three-Step Analysis

     Section 1382c(a)(3)(C)(i) of the Act states that:



                                    -7-
        An individual under the age of 18 shall be considered
        disabled for the purposes of this title if that
        individual has a medically determinable physical or
        mental impairment, which results in marked and severe
        functional limitations, and which can be expected to
        result in death or which has lasted or can be expected
        to last for a continuous period of not less than 12
        months . . . .

Under    the   Act,   the    claimant     bears    the     ultimate    burden   of

establishing an entitlement to benefits.               42 U.S.C. § 423(d)(5)(a);

Lowery v. Comm'r, Soc. Sec. Admin., 55 F. App'x 333, 341 (6th Cir.

2003).

     A    child’s     entitlement    to       social    security    benefits    is

determined by a three-step sequential analysis set out in the

Social Security Regulations.         See 20 C.F.R. § 416.924.          First, the

child must not be engaged in substantial gainful activity.                 See 20

C.F.R. § 416.924(b).        Second, a finding must be made that the child

suffers from a medically determinable severe impairment.                  See 20

C.F.R. § 416.924(c).        In the third step, the ALJ determines whether

the impairment or combination of impairments meets, medically

equals, or functionally equals the severity of any impairment

listed in 20 C.F.R. Part 404, Subpart P, App’x 1.                  See Peck o/b/o

A.M. v. Comm'r of Soc. Sec., No. 114-CV-01252-STA-DKV, 2017 WL

4074613, at *2 (W.D. Tenn. Sept. 14, 2017).                  If the impairment

satisfies the criteria for a listed impairment, the claimant is

considered to be disabled.          On the other hand, if the claimant’s




                                        -8-
impairment does not meet or equal a listed impairment, the ALJ must

find that the child is not disabled. See 20 C.F.R. § 416.924(d).

C.     The Five-Step Analysis

       The Act defines disability as the “inability to engage in any

substantial     gainful     activity     by   reason    of   any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.” 3                42 U.S.C. §

423(d)(1).     Additionally, section 423(d)(2) of the Act states that:

       An individual shall be determined to be under a
       disability only if his physical or mental impairment or
       impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any
       other kind of substantial gainful work which exists in
       the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears   the    ultimate    burden   of

establishing an entitlement to benefits.         Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).           The initial burden is


3The five-step analysis is applicable to social security claims
brought by claimants who are eighteen and older. Because Gilchrist
turned eighteen before the ALJ issued his decision, the ALJ also
considered whether Gilchrist was disabled (since his eighteenth
birthday) under the five-step analysis.


                                       -9-
on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner    to   demonstrate     the    existence     of    available

employment     compatible     with   the     claimant’s     disability       and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                 First, the

claimant must not be engaged in substantial gainful activity.                See

20 C.F.R. §§ 404.1520(b) & 416.920(b).            Second, a finding must be

made that the claimant suffers from a severe impairment.               20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).           In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security    Regulations.     See   20    C.F.R.   §§    404.1520(d),

404.1525, 404.1526.      If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                 On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the



                                     -10-
analysis and determine whether the claimant has the RFC to return

to any past relevant work.   See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).   If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers   in   the   national   economy.      See   20    C.F.R.   §§

404.1520(a)(4)(v),   404.1520(g)(1),   416.960(c)(1)-(2).     Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.    20 C.F.R. §

404.1520(a)(4).

D.    Whether Gilchrist’s Impairments are “Functionally Equal” to a
      Listed Impairment

      A child’s functional equivalency is assessed in terms of six

domains: “(1) acquiring and using information; (2) attending and

completing tasks; (3) interacting and relating with others; (4)

moving about and manipulating objects; (5) caring for oneself; and

(6) health and physical well-being.”    20 C.F.R. § 416.926a(b)(1).

A child’s impairment is “functionally equal” to a listed impairment

“if the child has an extreme limitation in one area of functioning

or a marked limitation in two areas of functioning.”     See Millen v.

Astrue, No. 2:13-cv-02148-JPM-cgc, 2016 WL 2894927, at *3 (W.D.

Tenn. May 18, 2016) (quoting Miller ex rel. Devine v. Comm'r of


                                -11-
Soc. Sec., 37 F. App’x. 146, 148 (6th Cir. 2002)); 20 C.F.R. §

416.926a(a).     20 C.F.R. §416.926a(e)(2), in part, provides the

following definition of a marked limitation:

       (i) We will find that you have a “marked” limitation in a
       domain when your impairment(s) interferes seriously with
       your ability to independently initiate, sustain, or
       complete activities. Your day-to-day functioning may be
       seriously limited when your impairment(s) limits only one
       activity or when the interactive and cumulative effects
       of your impairment(s) limit several activities. “Marked”
       limitation also means a limitation that is “more than
       moderate” but “less than extreme.” It is the equivalent
       of the functioning we would expect to find on
       standardized testing with scores that are at least two,
       but less than three, standard deviations below the mean.

       (ii) If you have not attained age 3, we will generally
       find that you have a “marked” limitation if you are
       functioning at a level that is more than one-half but not
       more than two-thirds of your chronological age when there
       are no standard scores from standardized tests in your
       case record.

Gilchrist argues that the ALJ erred by failing to find that

Gilchrist had a marked limitation in the domains of 1) acquiring

and using information; and 2) attending and completing tasks.

While the ALJ did not find a marked limitation in either of those

domains, he did find that Gilchrist had a marked limitation in the

domain of interacting and relating with others.    (ECF No. 20 at 10-

16.)   Thus, reversal is required if either of Gilchrist’s arguments

has merit.

       1.   Acquiring and Using Information

       “The domain of acquiring and using information concerns a



                                 -12-
child's ability to acquire or learn information, and to use the

information she has learned.”    Trammell v. Comm’r of Soc. Sec., No.

1:13-cv-794, 2015 WL 1020221, at *3 (S.D. Ohio Mar. 9, 2015).        “A

child must ‘be able to use language to think about the world and to

understand   others    and   express    [himself];   e.g.,   to   follow

directions, ask for information, or explain something.’”      Dodson ex

rel. S.L.S. v. Comm’r of Soc. Sec., No. 1:11-cv-332, 2012 WL

1831844, at *4 (S.D. Ohio May 18, 2012) (quoting 20 C.F.R. §

416.926a(g)(1)(ii)).    “School age children should be able to learn

to read, write, do math, discuss history and science, and use

skills in daily living situations at home and in the community.”

Kelley v. Comm’r of Soc. Sec., No. 1:14-cv-1009, 2016 WL 7477567,

at *5 (W.D. Tenn. Dec. 29, 2016).

     In making the determination that Gilchrist had less than a

marked limitation in the domain of acquiring and using information,

the ALJ stated:

     Social Security regulation 20 C.F.R. 416.926a(g)(3) sets
     forth some examples of limited functioning in this domain
     that children of different ages might have. The examples
     do not apply to a child of a particular age; rather, they
     cover a range of ages and developmental periods. In
     addition, the examples do not necessarily describe
     “marked” or “extreme” limitation in the domain. Some
     examples of difficulty children could have in acquiring
     and using information are: (i) does not understand words
     about space, size, or time . . . (ii) cannot rhyme words
     or the sounds in words; (iii) has difficulty recalling
     important things learned in school yesterday; (iv) has
     difficulty solving mathematics questions or computing
     arithmetic answers; or (v) talks only in short, simple


                                 -13-
      sentences, and has the difficulty explaining what he
      means.

      Before attaining age 18, the claimant had less than
      marked limitation in acquiring and using information. No
      limitation in this area was observed during the mental
      status examinations of both consultative examinations.
      However, the undersigned finds that a less than marked
      limitation is warranted, given the claimant’s borderline
      intellectual functioning and poor performance in school.

(R. 376-77) (emphasis in original).            Gilchrist argues that the ALJ

erred by failing to find that Gilchrist has a marked limitation in

the domain of acquiring and using information.            (ECF No. 20 at 10.)

Much of Gilchrist’s argument centers around his contention that the

ALJ erred in giving the opinion of Susan Mathis, APN, minimal

weight.      Mathis, who is an advanced nurse practitioner, is not an

acceptable medical source.         See Brown v. Comm’r of Soc. Sec., 591

F. App’x 449 (Mem), 451 (6th Cir. 2015) (“A nurse practitioner is

not an acceptable medical source, but rather falls in the category

of   other    sources.”).        “The   ALJ    enjoys   broad   discretion   in

evaluating      the   opinions    of    non-acceptable     medical   sources.”

Davidson v. Comm’r of Soc. Sec., No. 2:16-cv-0102, 2018 WL 4690962,

at *5 (M.D. July 20, 2018).         Although Mathis found that Gilchrist

had a marked limitation in the domain of acquiring and using

information, the ALJ properly exercised his broad discretion in

assigning Mathis’s opinion little weight.               Specifically, the ALJ

offered the following discussion of Mathis’s opinions:

      [T]he November 2012 opinion of treating therapist [sic]


                                        -14-
      Susan Mathis is given little weight, as her opinion is
      not supported by the treatment notes or other evidence of
      record. Ex. B8F. Likewise, the April 2013 opinion of Ms.
      Mathis is also given little weight because treatment
      notes do not document marked limitation in acquiring and
      using information or in attending and completing tasks.
      Ex. B9F.

(R. 375.)   Accordingly, the court concludes that the ALJ did not

err when he discounted Mathis’s opinion.

      Gilchrist also argues that because he performed poorly in

school and was placed in a special education program, the ALJ

should have found that Gilchrist has a marked limitation in the

domain of acquiring and using information.            (ECF No. 20 at 12-14.)

The court rejects this argument.              While the evidence cited by

Gilchrist could aid in establishing that he had a marked limitation

in that domain, there is no requirement that an ALJ must find a

marked limitation because of that evidence.             In addition, the ALJ

did not ignore evidence of Gilchrist’s school performance.            To the

contrary, the ALJ utilized this evidence to conclude that Gilchrist

has some limitation, but less than a marked limitation, in the

domain of acquiring and using information.            (See R. 377) (“However,

the   undersigned   finds   that   a   less    than   marked   limitation   is

warranted, given the claimant’s borderline intellectual functioning

and poor performance in school.”).            In sum, the court concludes

that the ALJ’s determination that Gilchrist has less than a marked

limitation in acquiring and using information was proper because it



                                   -15-
was supported by substantial evidence (including the reports of

Michael Guinle, Ph.D. and Dr. Hugh Moore).

      2.      Attending and Completing Tasks

      Next, Gilchrist argues that the ALJ erred by failing to find

that Gilchrist has a marked limitation in the domain of attending

and completing tasks. (ECF No. 20 at 14-16.)           Gilchrist essentially

repeats the identical arguments he made in relation to the domain

of acquiring and using information.                The court rejects those

arguments for the same reasons stated above.              Moreover, the ALJ

concluded that Gilchrist has less than a marked limitation in the

domain of attending and completing tasks based on Gilchrist’s

“mental status examinations [by] both consultative examin[ers].”

(R. 377.)       The ALJ ultimately found that a “less than marked

limitation      is   warranted,    given     the     claimant’s   borderline

intellectual functioning and poor performance in school.”              (Id.)

The   court    concludes   that   this    determination    is   supported   by

substantial evidence.

E.    Whether the ALJ Erred When Making the RFC Determination

      RFC “is defined as ‘the maximum degree to which the individual

retains the capacity for sustained performance of the physical-

mental requirements of jobs.’”           Mokbel-Aljahmi v. Comm’r of Soc.

Sec., 732 F. App’x 395, 399 (6th Cir. 2018) (quoting 20 C.F.R. Pt.

404, Subpt. P, App. 2, § 200.00(c)).           “‘In formulating [an RFC],



                                    -16-
the ALJ evaluates all relevant medical and other evidence and

considers what weight to assign to treating, consultative, and

examining physicians’ opinions.’”            Id. (quoting Eslinger v. Comm’r

of Soc. Sec., 476 F. App’x 618, 621 (6th Cir. 2012)); see also 20

C.F.R. § 404.1545(a)(3).        In making this determination, the ALJ may

consider both objective medical evidence of a severe medical

condition     and    the   credibility      of     the   claimant’s         subjective

complaints.      See Steagall v. Comm’r of Soc. Sec., 596 F. App’x 377,

381 (6th Cir. 2015); Schmiedebusch v. Comm’r of Soc. Sec., 536 F.

App’x 637, 649 (6th Cir. 2013).

     The “Social Security Act instructs that the ALJ — not a

physician — ultimately determines a claimant’s RFC.”                    Coldiron v.

Comm’r of Soc. Sec., 291 F. App’x 435, 439 (6th Cir. 2010); see

also Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir.

2013)   (“[T]o      require   the   ALJ    to    base    her    RFC   finding    on    a

physician's opinion, would, in effect, confer upon the treating

source the authority to make the determination or decision about

whether an individual is under a disability, and thus would be an

abdication    of     the   Commissioner's        statutory      responsibility        to

determine whether an individual is disabled.”) (internal quotation

marks and citation omitted); Nejat v. Comm'r of Soc. Sec., 359 F.

App'x 574, 578 (6th Cir. 2009) (“Although physicians opine on a

claimant's     residual       functional        capacity       to   work,     ultimate



                                      -17-
responsibility for capacity-to-work determinations belongs to the

Commissioner.”); Webb v. Comm'r of Soc. Sec., 368 F.3d 629, 633

(6th Cir. 2004) (stating that under the SSA regulations, “the ALJ

is charged with the responsibility of evaluating the medical

evidence and the claimant's testimony to form an ‘assessment of

[her]    residual   functional   capacity’”   (quoting   20   C.F.R.   §

416.920(a)(4)(iv))).

     Here, the ALJ found that Gilchrist maintains the RFC to:

        perform a full range of work at all exertional level but
        with the following nonexertional limitations: limited to
        simple, routine, and repetitive tasks and occasional
        contact with coworkers, supervisors, and the general
        public.

(R. 381.)    Gilchrist primarily argues that the ALJ erred because

this RFC determination was not based on any medical opinion.

However, the Sixth Circuit has recently rejected this argument.        In

Mokbel-Aljahmi, 732 F. App’x at 401, the Sixth Circuit stated:

     Finally, Mokbel-Aljahmi notes that, in assessing his
     residual functional capacity, the ALJ gave no weight to
     nearly all the physicians’ opinions regarding Mokbel-
     Aljahmi’s ability to stand, walk, or reach, finding them
     inconsistent with the physicians’ own notes. Mokbel-
     Aljahmi contends that once the ALJ decided to give no
     weight to the physicians’ opinions regarding his ability
     to work, the ALJ was required to get the opinion of
     another physician before setting the residual functional
     capacity. We disagree. We have previously rejected the
     argument    that   a   residual    functional    capacity
     determination cannot be supported by substantial evidence
     unless a physician offers an opinion consistent with that
     of the ALJ. See Shepard v. Comm’r of Soc. Sec., 705 F.
     App’x. 435, 442–43 (6th Cir. 2017) (rejecting the
     argument that “the ALJ’s [residual functional capacity]


                                  -18-
      lacks substantial evidence because no physician opined
      that [the claimant] was capable of light work”); Rudd v.
      Comm’r of Soc. Sec., 531 F. App’x. 719, 728 (6th Cir.
      2013) (rejecting the same argument because “the ALJ is
      charged with the responsibility of determining the
      [residual functional capacity] based on her evaluation of
      the medical and non-medical evidence”). We similarly find
      no error here. The ALJ undertook a laborious evaluation
      of the medical record when determining the residual
      functional capacity, and substantial evidence supports
      the ALJ’s conclusions.

(emphasis added); see also Hockey v. Comm’r of Soc. Sec., No. 1:17-

cv-796,     2018   WL    3737945,   at     *1   (W.D.    Mich.   Aug.   7,   2018)

(“Plaintiff also repeats her original argument that the RFC must be

based on at least one medical opinion unless the medical evidence

on    the   record      shows   relatively      little   physical   impairment.

Plaintiff asserts that a medical opinion should be required in this

case because two examining physicians determined that she was

disabled. However, as the Commissioner notes in response, the Sixth

Circuit     recently     rejected   this    argument     in   Mokbel-Aljahmi.”).

Therefore, the court rejects Gilchrist’s argument that the ALJ

erred by not basing the RFC determination on the opinion of a

medical expert. 4

                                 III. CONCLUSION


4In a related argument, Gilchrist argues that the ALJ’s RFC
determination is unsupported by substantial evidence because the
record lacked any medical evidence that would enable an ALJ to make
an RFC determination.     However, as the Commissioner correctly
emphasizes in his brief, “the claimant bears the burden of
producing sufficient evidence to show the existence of a
disability.” Watters v. Comm’r of Soc. Sec. Admin., 530 F. App’x


                                      -19-
     For these reasons, the Commissioner’s decision is affirmed.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              March 25, 2019
                              Date




419, 425 (6th Cir. 2013).


                              -20-
